POULIOT, J.
This is an action brought by plaintiff to recover from defendant the sum of $808.14 for a shipment of grapes and is before the Court on plaintiff’s motion for a new trial after a jury had returned a verdict for the defendant.
The dispute is as to whether or not plaintiff delivered the kind of grapes ordered.
Plaintiff claims that defendant bought “Champion” grapes and so billed it.
Defendant claims it bought “Michigan Fancy Table” grapes.
The merchandise was inspected at the railroad freight yard by an inspector of the U. S. Department of Agriculture. He found the grapes packed in baskets stamped “Fancy Table Grapes” and that they “shattered” 20 to 25%, -thus failing to meet the requirements of “Michigan Fancy Table.”
The jury could have found either for the plaintiff or the defendant, depending on which story was believed. That plaintiff intended to deliver fancy table grapes is shown by the stamping on each basket, and such marking tends to support defendant’s contention.
Plaintiff fell short of proving his claim by a fair preponderance of the evidence and the jury, in the opinion of the Court, was justified in its decision.
Motion for new trial is denied.